 470DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDEckerManufacturing Corp.andGerardoWalker.Case 2-CA-2084530 September 1987DECISION AND ORDERBY CHAIRMAN DOTSON ANDMEMBERSJOHANSEN AND BABSONOn 16 October 1985 Administrative Law JudgeJoel P. Biblowitzissuedthe attached decision. TheGeneral Counsel and the Respondent filed excep-tions andsupporting briefs, and the Respondentfiled a brief in opposition to the General Counsel'sexceptions.The National Labor Relations Board hasdelegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings,findings, andconclusions only to the extent consistent with thisDecision and Order.The judge found that the Respondent did notviolate Section 8(a)(1) and (3) of the Act by dis-charging employee Gerardo Walker in accordancewith the collective-bargaining agreement'sunion-security clause. After careful review of the record,we disagree with the judge for the reasons below.The Respondentisengagedin the wholesalemanufacture and nonretailsale of glasswindowsand related products. Employee Walker was hiredon or about 21 May 1984. Pursuant to the 1 March1982 to 28 February 1985 collective-bargainingagreement,theRespondent deductedunion duesfromWalker's pay. In September 1984 Walkerasked the Respondent about these deductions andwas told that the agreement's securityclause re-quired this of all employees.On 17 February 1985 Walker called the unionoffice, seeking an appointment with the union phy-sician.Walker was denied the appointment becausehisname was not on the union membershiprecords.Walker stated that he had paid his initi-ation fee and that his dues had been deducted andasked what he could do. The Union told Walker toresolve this problem with the Respondent.Walker returned to work the following day andsought an explanation from the Respondent why hewas not on the union rosters even though the Re-spondent had been deducting union dues from hispaycheck.Walker asserted that the Respondentwas stealinghismoney.Walker demanded returnof his money and generally spoke in a raised voice.Although the Respondent toldWalker that itwould examine its records and show Walker thatthemoney had been deducted from his pay as aunion member, Walker continued to question theRespondent's motives and demanded a refund ofhis dues. On the afternoon of that day, the Re-spondent tendered Walker two checks-one for ac-crued pay due and one in an amount of the uniondues deducted. Based on Walker's credited testimo-ny, the judge found that the Respondent then toldWalker he was discharged because he did not wantto be a member of the Union. The Respondent'scontention at the hearing thatWalker was dis-charged for insubordinationwas found by thejudge to be without merit.IThe judge found, nonetheless, that Walker waslawfully discharged because he successfully de-manded that the Respondent return his union dues.We disagree because the facts do not support aconclusion thatWalker was in default of his duesobligations. There is no evidence that the Union re-questedWalker's discharge for any reason. Therecord is unclear whether Walker's dues, whichhad been withheld from his pay by the Respond-ent,were forwarded to the Union. The fact thatthe Union informed Walker that he was not on itsroster does not place Walker in default, nor wasWalker in default by demanding and accepting themoney withheld from his wages from the Respond-ent. 2iThe judge discredited evidence thatWalkerwas told he was dis-charged for insubordinationAlthough weagree with the judge's rejec-tion of the Respondent's argumentthatWalker was firedfor insubordina-tion, our analysis goes furtherUnderNLRB v City Disposal Systems,465U S 822 (1984), an employee's attempt to assert and protect rights arisingfrom acollective-bargaining agreement is concerted activity,forwhichthe employee may not be discharged unless his conduct is so egregious asto losetheAct'sprotection It is apparent that Walker's inquiries andprotests about the dispositionof hiswages allegedly withheld as dues tosatisfy the union-security provision in the parties' collective-bargainingagreement were the core basisfor hisdischargeWe further find Walk-er's conduct was not so egregious (much less insubordinate) as to bebeyond theAct'sprotectionConsequently,Walker could not lawfullyhave been discharged for invoking his contract rights8 If Walker's dues were forwardedto theUnion,thenWalker was notin default on his dues obligations.If,onthe otherhand, his dues had notbeen forwardedto the Union, the faultwas with the Respondent and notWalker,as it is admitted that the deductions were taken from Walker'spayIn adopting the judge's creditingof Walker's testimony over that ofRespondent Vice President Katz and Executive Vice President Ecker,Member Babson relies on the judge's findings with respect to the de-meanor of the witnesses He therefore finds it unnecessary to pass on thejudge's additional reliance on the failure of Katz and Ecker, or their at-torney,to inform the Board agent of alleged inaccuracies in their un-signed affidavitsMember Babson further notes that although SupervisorEscovedo testified that he told Walker that he was discharged for insub-ordination,the judge did notspecificallycredit this portionof Escove-do's testimony and it is clear that the judge credited Walker'sversionover all others that he was discharged for successfully demanding thereturn of his back duesAdditionally,Member Babson does not join his colleagues in finding aviolation here basedonCityDisposalIn so doing,he notes that the Gen-eralCounsel did not advance thistheoryat the hearing He, however,agrees for the other reasons setforthin this decision that the Respondentviolatedthe Actby discharging Walker286 NLRB No. 42 ECKER MFG. CORP.471Assuming, arguendo, that Walker was in arrears,theRespondent failed to giveWalker adequatenotice of his obligations under the union-securityclause.3The judge stated Walker had been ap-prisedpreviously that payroll deductionswerebeing made as required by the contract. The judgefound this to be sufficient notice to Walker thatemployment turned upon union membership. Al-though this conclusion is, at the least, arguably in-correct, we need not address it further as the judgealso erred regarding the lack of any need to notifyWalker to pay his dues directly to the Union. Thejudge concluded that this notification was not nec-essary asWalker clearly indicated he wanted hisdues back for that period and that any notice givento him would have gone unheeded. We disagree. Itcannot be concluded without more that Walkerwould not have paid dues directly to the Union, es-peciallywhen in the circumstances here Walkerhad a reasonable and good-faith doubt that the Re-spondent was fulfilling its obligation by forwardingthe withheld funds to the Union.Accordingly,we find that Walker's dischargewas unlawful.AMENDED CONCLUSION OF LAWSubstitute the following for Conclusion of Law3."3.TheRespondent dischargedGerardo Walkerin violation of Section 8(a)(1) and(3) of the Act."REMEDYHaving found that the Respondent has violatedSection8(a)(1) and(3) of the Act, we shall order itto offer Gerardo Walker immediate and full rein-statementto his former job or, if that job no longerexists, to a substantially equivalent position, with-out prejudice to his seniority or any other rightsand privileges previously enjoyed, and make himwhole for any loss of earnings or other benefits suf-fered as a resultof the discriminationagainst himasprescribed inF.W.WoolworthCo., 90 NLRB289 (1950),with interest as computed in themanner prescribed inNew Horizons for the Retard-ed.45Thereis no showing that the refund givenWalkerwas obtained fromthe Unionby theRespondent Assuming,then,that the Respondent prop-erly forwarded Walker'smoneys to theUnion,itfollows thatWalkerwould not have been in arrears simply by receiving the refund from theRespondent* In accordancewithour decisioninNew Horizons for theRetarded,283 NLRB 1173 (1987),interest on and after1January1987 shall becomputedat the "short-term Federal rate" for the underpayment of taxesas set out in the 1986 amendmentto 26 US.C i§ 6621 Interest onamounts accrued prior to I January 1987(the effective date of the 1986amendmentto 26 U.S C § 6621)shall be computed in accordance withFlorida SteelCorp,231 NLRB 651 (1977)ORDERThe National Labor Relations Board orders thatthe Respondent, Ecker Manufacturing Corp., NewYork, New York, its officers, agents, successors,and assigns, shall1.Cease and desist from(a)Discharging employees for asking about thedisposition of funds deducted from their pay pursu-ant to the union-security clause.(b) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act.2.Take the following affirmative action neces-sary to effectuate the policies of the Act.(a)Offer Gerardo Walker immediate and full re-instatement to his former job or, if that job nolonger exist, to a substantially equivalent position,without prejudice to his seniority or any otherrights or privileges previously enjoyed, and makehim whole for any loss of earnings and other bene-fits suffered as a result of the discriminationagainsthim, in the manner set forth in the remedy sectionof the decision.(b)Remove from its files any reference to theunlawful discharge and notify Gerardo Walker thatthis has been done and that the discharge will notbe used against him in any way.(c)Preserve and, on request, make available tothe Board or its agents for examination and copy-ing,allpayroll records, social security paymentrecords, timecards, personnel records and reports,and all other records necessary to analyze theamount of backpay due under the terms of thisOrder.(d) Post at its facility in New York, New York,copies of the attached notice marked "Appendix."5Copies of the notice, on forms provided by the Re-gionalDirector for Region 2, after being signed bythe Respondent's authorized representative, shall beposted by the Respondent immediately upon re-ceipt and maintained for 60 consecutive days inconspicuous places including all places where no-tices to employees are customarily posted. Reason-able steps shall be taken by the Respondent toensure that the notices are not altered, defaced, orcovered by any other material.(e)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply.5 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Postedby Order ofthe Nation-alLabor Relations Board" shall read"Posted Pursuant to a Judgment ofthe United States Courtof AppealsEnforcing an Order of the NationalLaborRelations Board " 472DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT discharge employees for askingabout money deducted from their pay pursuant tothe union-security clause.WE WILL NOT in any like or related mannerinterferewith, restrain, or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe Act.WE WILL offer Gerardo Walker immediate andfull reinstatement to his former job or, if that jobno longer exists, to a substantially equivalent posi-tion,without prejudice to his seniority or any otherrights or privileges previously enjoyed and we willmake him whole for any loss of earnings and otherbenefits resulting from his discharge, less any netinterim earnings, plus interest.WE WILL notify him that we have removed fromour files any reference to his discharge and that thedischarge will not be used against him in any way.ECKER MANUFACTURING CORP.Marisel M. Ayabarreno, Esq.,for the General Counsel.Edmund P. D'Elia, Esq.,for the Respondent.DECISIONSTATEMENT OF THE CASEJOEL P. BIBLOwrrz, Administrative Law Judge. Thiscasewas tried before me in New York, New York, on 9and 23 May 1985.1 The complaint, which issued on 8March and was based on an unfair labor practice chargefiledby Gerardo Walker, an individual,alleges thatEcker Manufacturing Corp. (Respondent) violated Sec-tion 8(a)(1) and (3) of the Act by discharging Walker on18 January because it believed that he was not a memberof International Production Employees Union, Local 72(theUnion), "notwithstanding that at no time prior todischarginghim did Respondent advise Walker of theamount of dues he allegedly owed to the Union, themethod of computation, the consequences of non-pay-ment andof the deadline as to paying the monies alleg-edly owed." Respondent, while admitting that it dis-charged Walker on 18 January, alleges that it was solelydue to insubordination, i.e., the disruption he caused atits facilitywhen he demanded the return of the dues pre-viously deducted from his salary and paid to the Union.IUnless otherwise indicated, all dates referred to are for the year 1985.On the entire record, including my observation of thedemeanor of the witnesses and the briefs received, Imake the followingFINDINGS OF FACT1.JURISDICTIONRespondent, a New York corporation with its officeand place of business located in New York, New York(the facility),isengagedin the wholesale, manufacture,and nonretail sale of glass windows and related products.In the course and conduct of these business operations,Respondent derives gross revenues in excess of $50,000directly from the sale of its products to firms locatedoutside the State of New York. Respondent admits, and Ifind, that it is an employer engaged in commerce withinthe meaning of Section 2(2), (6), and (7) of the Act.II.LABOR ORGANIZATION STATUSRespondent admits,and I find, that the Union is alabor organizationwithin themeaningof Section 2(5) ofthe Act.III.FACTS AND ANALYSISWalker commenced his employment with Respondenton about 21 May 1984. In about September 1984 he no-ticed that union dues and/or initiation fees had been de-ducted from his pay. On seeing this he asked Juan Esco-vedo, his supervisor (and an admitted supervisor withinthe meaning of the Act) why this was done. "He told methat I received a raise and they take in Union dues be-cause I was not a member of the Union." Admittedly,between that time and 18 January, Walker was a memberof the Union and dues were deducted from his wages.The collective-bargaining agreement between Respond-ent and the Union, effective 1 March 1982 through 28February 1985, provides that all employees hired afterthe effective date of the agreement will become membersof the Union on the 30th day following the beginning ofsuch employment. The agreement also provides that allnew employees shall receive a 15-cent-per-hour wage in-crease after 30 days' employment.On 17 January Walker was ill and did not report towork; he called the union office that day and asked thewoman who answered the phone to make an appoint-ment for him with the union doctor. After he gave herhis name and social security number she returned to thephone and said that she could not make an appointmentfor him because the Union's records did not list him as amember. Walker said that he had paid his initiation feeand his dues had been deducted and he asked what hecould do. She told him to speak to the Respondent, astherewas nothing she could do as his name was notlisted on their records. He then called Respondent andtold Luis Rodriguez, a "supervisor," what had occurred;Rodriguez told him that Escovedo was not at work thatday and told him to speak to Escovedo about it the fol-lowing day.There are credibility issues regarding the events of 18January;Walker testified that about 10:30 that morning,at his work station, he informed Escovedo that on the ECKER MFG. CORP.473prior day the Union told him that he was not a memberof the Union. "I told Mr. Escovedo that ifIwas not amember of the Union, that I want all the dues that I waspaid-back to me, because I want all the money for thetime I was not covered." Escovedo told him that hewould check Respondent's records and inform him ofthe results.He testified further that he then returned towork and about 1 p.m., "Juanito ... the person thatthey call the shop steward, the supervisor downstairs,"approached him and Walker repeated for him what hadoccurred the prior day and asked him "to find out if Iwas in the Union or not, because if I was not, I wantedmy money back." Walker gave Juanito his pay slip con-taining the deduction for union dues and Juanito wentinto the office. A few minuteslater,Juanito returned thepay slips to Walker and told him that there appeared tobe a mistake; his name was not on the Union's list and"they" would give him his money back. About 4:30 p.m.that day (a regular pay day). Tony-a "supervisor fromanother department"-2 gave him two checks, his regu-lar paycheck and a check reimbursing him for all previ-ously deducted union dues and initiation fee. He wishedhim good luck and told him that he can't "work any-more there because if I don't want to be a member of theUnion they can't have me working there." Walker thenwent to see Escovedo and asked him what happened; Es-covedo told him, "that if I don't want to be a member ofthe Union I can't work anymore." Escovedo said that hewould fight for his rights and left.Escovedo's testimony of the events of 18 January issomewhat different; he testified that on thatmorning,about 10 o'clock Walker approachedhim and said thathe had called the Union the prior day and was told thathe was not a member of the Union. Escovedo told himhe was a member of the Union and he could prove it.Walker said, "I am not in the Union and I want mymoney back. I want every penny that I paid or they tookit from me. I want it back." Escovedoasked him to givehim some time and he would prove that 'Walker was amember of the Union. Escovedo then went to see Re-spondent's bookkeeper and told her of the problem; shechecked the records and told Escovedo that all themoney that was deducted from Walker's pay was paid totheUnion and he was a member of the Union. Sheshowed him the payroll slips for Walker beginning inSeptember 1984 which list deductions of $12.50 and $14a week for "Initiation" and made copies of these slips. Atthat time (about 11 a.m.), Escovedo returned to Walkerwho (in a raised voice) said that Escovedo and Respond-entwere stealing his money and he was not in theUnion. Escovedo testified: "he was so excited . . . heput me and the company in a position that we werestealing his money." Escovedo said that they were notstealing his money and he could prove that the moneywas deducted and sent to the Union, and that he was amember of the Union. Escovedo then returned to theoffice and about 1 p.m. spoke to Respondent's vice presi-dent Sheldon Katz. He told Katz that Walker was claim-ing that they had stolen his money; Katz told him togive Walker a check to reimburse him for all moneys de-2He testified thatTonydid not normally give him his paycheckducted from his pay. Escovedo then told the bookkeeperto prepare a check to Walker in the full amount of thedeductions; later that day the foreman gave Walker thatcheck together with his regular paycheck. About 4:30that day, afterWalker was given his checks, Escovedotold him that he was discharged for insubordination;Walker said that he was fired because he wanted hismoney that was deducted; Escovedo denied this andwalked away.Escovedo testified that the decision to dischargeWalker was his and he made this determination about 4p.m. becauseWalker was insubordinate in their earlierdiscussions.Escovedo also testified that on that sameday, at about noon, he observed Walker carrying a pock-etknife in his back pocket; he feared that somethingwould occur so he approached Walker and informed himthat Respondent's rules and regulations prohibit carryinga knife or weapons inside the plant.3 He told Walker thathe wanted the knife; Walker gave it to him and took it tothe office.He testified that about 10 or 15 minutes laterhe brought the knife to his boss, Howard Ecker, andlater threw it away. Walker testified that he was not car-rying a knife on that day or any day. Ecker, Respond-ent's executive vice president, testified that he was notpresent at the facility at the time these events occurred;however, on the following workday, 21 January, Esco-vedo showed him a knife that he said Walker was carry-ing.Katz testified that he often walks through the plantand, on 18 January, he heard Walker and Escovedohaving a loud, heated conversation;Walker raised hisvoice and cursed, saying that the Company was com-posed of crooks and thieves and were taking his money.Later,Escovedo told him of his conversation withWalker and that the bookkeeper told him that Walker'sdues and initiation fee had been deducted and transmittedto the Union. Katz then spoke to the bookkeeper toverify this and then told Escovedo to reimburse Walkerfor the amount. He testified, "It was getting out of hand.Itwas a very emotional situation. To calm the situationand to resolveitas far asclearing the air, I told Juan,'Let's pay him his money back and bring him back."' Re-spondent never requested, or received, reinf ursementfrom the Union for this amount.On 21 February Katz was interviewed by a Boardagent.The unsigned, uninitialed statement, in the Boardagent's handwriting,states,inter alia, that Katz told thebookkeeper to reimburse Walker for his dues and initi-ation fee, "and that since this was a union shop, Walkerwould have to be terminated." The statement continuesI then instructed Escovedo to tell Walker thatsince he wanted his union dues and initiation feesback, and that since this was a union shop, thatWalker could not be an employee of the company...Walker was discharged because he was insist-ent that Ecker and the Union were crooks, evenSActually there is no such specific prohibition in Respondent's rulesand regulationsThe rules do provide for warnings for "any employeewho behaves in a manner that is deemed to impairthe safetyof himselfor any other employee " 474DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDthough we offered to check into the matter and infact informed Walker that the matter was merely aclericalmistake. If Walker had not insisted on hisunion dues reimbursement, even after EscovedotoldWalker there was a clerical mistake, thenWalker would not have been discharged.Katz testified that the above portion which states thatWalker was discharged because he had demanded thereturn of his union dues and initiation fee and that neces-sitated his discharge as Respondent was a union shop isnot correct and he never so informed the Board agent.That is the reason he did not sign the statement-"therewere inaccuracies in there." He testified that he was notgiven or shown this statement when he met with theBoard agent; he received it in the mail sometime thereaf-ter.After reading it, he informed his attorney that thestatement contained a number of inaccuracies, althoughneither he, nor his attorney, ever informed the Board ofthese inaccuracies.Ecker testified that on 21 January Katz told him of theincident and that Walker demanded the return of his ini-tiation fee and dues, but he did not tell Ecker thatWalker was discharged for that reason. He also testifiedthat on 21 January he called Union President GeorgeIbanez to inform him of the situation, but he never toldIbanez that Walker had to be a member of the Union towork at Respondent and therefore he had to be dis-charged because he demanded the return of his dues andinitiation fee.Ecker was also interviewed by the Board agent. Hisstatement,also unsigned and uninitialed,states inter alia,that on 21 January, Katz told him of the 18 January inci-dent, and said that Walkerwas loud and boisterous, and said that the companyand the union were crooks and he demanded thereturn of his union dues and initiation fees immedi-ately. I then called George Ibanez, President of theUnion. I explained to Ibanez exactly what Katz toldme . . . I told him we explained to Walker that hehad to be in the union to work here, and that byrefusing to be in the union, or pay dues, that hecould no longer work here.Ecker testified that he first read theBoard agent'sstatement sometime after meeting with him and what heread "did not accurately describe the entire conversa-tion."He did not inform the Board agent of these inac-curacies, nor did he direct his attorney to do so; "He'smy attorney and I just told him that I didn't feel that thiswas 100% accurate."The General Counsel also subpoenaed documents fromRespondent in an attempt to establish disparate treat-ment. These documents, together with Ecker's testimo-ny, establish that a certain employee of Respondent wasgiven a warning and suspended for 1 day in January forfightingwith a fellow employee; 3 weeks later he re-ceived another warning for lateness; the following dayhe received another warning for failing to punch histimecard. He received another warning 2 weeks later be-cause he refused to clean his area "and a loud verbalagrument ensued and Howard Ecker went over to seethe problem. [The employee] got even louder and evenmore abusive." A few days later he received anotherwarning for abusing his timecard. Over the next monthhe received three additionalwarningsfor lateness. Abouta week later, his last warning states: "Walked out of hisjob at 11:35. He did not punch his time card.He said I'mgoing home. He refused to follow instructions. The manwas called to do a job and refused." To rebut this testi-mony, Respondent produced a file of an employee whowas "summarily discharged for unprovoked insubordina-tion and threatened a fellow worker and supervisor,"without previously receiving a warning.I found Walker to be a credible witness who generallyappeared to be testifyingin an honestand forthrightmanner; I found Katz and Ecker less convincing andcrediblewitnesses.Most troubling in this regard wastheir testimony regarding their unsigned affidavits, thecontents of which differ substantially from their testimo-ny in a crucial area, why Walker was discharged. Al-though such unsigned affidavits are clearly not affirma-tive evidence to be used to support an allegation,StanleyM. Feil, Inc.,250 NLRB 1154 (1980), testimony regard-ing such statements is admissible regarding credibility.After receiving their statements, neither Katz nor Ecker,nor their attorney, informed the Board agent of the al-leged errors in the statements so they could be correctedand signed. This troubled me because I feel that anhonest and forthright witness, who discovers major inac-curacies in a statement he gave to a Government agent,would contact the Government agent to correct those in-accuracies. That Katz and Ecker did not do so casts acloud over their credibility, in my mind. I thereforecreditWalker's testimony over all others and find that hewas told that he was discharged because he did not wantto be a member of the Union.Walker testified that after he first spoke to Escovedoabout 10:30 that morning, he did not speakto him againuntil after he was informed that he was discharged, thatafternoon. Escovedo testified that following his morningdiscussion with Walker, he met with the bookkeeper andexaminedWalker's payroll slips which established thatdeductions for the Union were taken from Walker's pay.At that time, about 11 a.m., he informed Walker that Re-spondent was not stealing his money (as Walker was al-leging) and he could prove that the money was deductedfrom his pay and sent to the Union and that he was amember of the Union. I credit Escovedo's testimony inthis regard as he appeared to be a fairly credible witnessand the testimony is more "believable" than Walker's;after hearingWalker's complaint it was reasonable forEscovedo to investigate it and, on determining thatWalker was a member of the Union, it was reasonablefor him to inform Walker that he was a member of theUnion in order to defuse the situation. Considering thenature of Walker's complaint and the words he used(even according to his testimony), I credit Escovedo'stestimony (not denied by Walker) that Walker's allega-tions and demands were made in a raised voice. I alsocreditEscovedo's testimony that even after he toldWalker that he was in the Union and offered to prove it,Walker continued to question Respondent's motive and ECKER MFG CORP.475demanded the return of his dues.If he had not done so, Ican see no reason why Respondent would have repaidhim, out of its own pocket,for the dues deducted.The General Counsel,in her brief,states that Boardlaw requires that certain prerequisites be met before anemployee may be lawfully discharged for failure to payhis proper dues.These prerequisites include notice of theamount of dues owed,the consequence of nonpayment,and an opportunity to comply with the union-security re-quirements in order to maintain his employment. TheGeneral Counsel also correctly citesMcDowellMfg. Co.,198 NLRB 1229,1234 (1972),andBrilliant Electric Signs,258 NLRB 82 (1981),for an employer's obligation in thisregard.McDowellstates:For its part an employer has an obligation of es-tablishing that employees discharged under a union-security clause have been fully and unmistakenlynotified of their obligations thereunder. . .or thatthe employer has reasonablegrounds for believingthat they have been so notified. . . .Here theCompany purported to act,at least in part, becausethe Union failed to act,and in that sense it stands inthe shoes of the Union.Brilliant Electric Signsstates at 84:It is well established that an employee cannot beterminated for failure to pay union dues under avalid union-security contractunlesshe is given ad-vance notice and adequate opportunity to complywith his contract obligations. The Board has alsoheld that it is the employer's responsibility to givethe employees such advance notice if the Uniondoes not do so.Having credited Walker's testimony I find that he wasdischarged because he successfully demanded the returnof his back dues.The ultimate question therefore iswhether Respondent satisfied the dictates ofPhiladelphiaSheraton Corp.,136 NLRB 888 (1962),andMcDowellandBrilliantElectric Signs.Ifind that it did. The GeneralCounsel in her brief would impose certain responsibilitiesonRespondent before it could lawfully dischargeWalker:The recordis devoid of any evidence demonstratingthatRespondent advisedWalker of the conse-quences of his nonpayment of dues,how much heowed or that Walker could pay his dues within aspecified period of time in order to avoid his dis-charge.As regards the initial proposed obligation,Ibelievethat when Escovedo informed Walker in September 1984that dues were being deducted from his wages becausehe previously was not a member of the Union,that wasadequate notification that union membership was a requi-siteof employment at Respondent(after 30 days' em-ployment).As regards the latter two proposed obliga-tions, there was no need to inform Walker of the amounthe owed,as it was the amountof the checkRespondentgave him to reimburse him for the dues previously de-ducted from his pay. Finally,itwould have served nopurpose for Escovedo to tell Walker that he could satisfythe union-security requirements by paying his dues di-rectly to theUnion,asWalker's statements to him clear-ly indicatedthathe wanted his dues back for that period;such a warning wouldobviouslyhave gone unheeded. Itherefore find that Walker was not discharged unlawful-ly.CONCLUSIONS OF LAW1.Respondent is an employer within the meaning ofSection 2(2), (6), and(7) of the Act.2.The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3.Respondent has not engaged in any conduct in vio-lation of the Act as alleged.[Recommended order for dismissal omitted from publi-cation.]